Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 18, 2022 in response to the Office Action of September 20, 2021 is acknowledged and has been entered.  Claims 1-34, 36, 38, 39, 44-51 and 53-136 have been cancelled. Claim 35 has been amended.  New claims 137-143 have been added.  
2.	Claims 35, 37, 40-43, 52 and 137-143 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  Claims 35, 37, 40-43, 52, 137-139, 141 and 143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-84 of co-pending Application No. 17/231,896 (Anderson et al. reference application, published as US 2022/0064649). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 claims are drawn to:
65. (New) A method of treating a subject having cancer or at risk of having cancer, comprising: administering to a subject an immune system agonist of OX40 or OX40L, and a spherical nucleic acid (SNA) to treat the subject having cancer or at risk of having cancer, wherein the SNA comprises a lipid nanoparticle having an oligonucleotide shell comprised of CpG oligonucleotides positioned on the exterior of the lipid nanoparticle.
66. (New) The method of claim 65, further comprising administering to the subject a checkpoint inhibitor.
67. (New) The method of claim 66, wherein the checkpoint inhibitor is selected from the group consisting of a monoclonal antibody, a humanized antibody, a fully human antibody, antibody fragment, bi-specific antibody, antibody drug conjugate, a fusion protein, or a combination thereof, and a small molecule.
68. (New) The method of claim 66, wherein the checkpoint inhibitor inhibits a checkpoint protein selected from the group consisting of CTLA-4, PDL1, PDL2, PD1, B7-H3, B7-H4, BTLA, HVEM, TIM3, GALY, LAG3, VISTA, KIR, 2B4, CD160, CGEN-15049, CHK 1, CHK2, A2aR, B-7 family ligands or a combination thereof.
69. (New) The method of claim 66, wherein the checkpoint inhibitor is an anti-PD-1 antibody.
70. (New) The method of claim 69, wherein the anti-PD-1 antibody is BMS-936558 (nivolumab) or pembrolizumab.
71. (New) The method of claim 65, wherein each CpG oligonucleotide comprises at least one phosphorothioate internucleotide linkage.
72. (New) The method of claim 71, wherein each internucleotide linkage of each CpG oligonucleotide is a phosphorothioate internucleotide linkage.
73. (New) The method of claim 65, wherein the lipid nanoparticle has mean diameter of 1-150 nm.
74. (New) The method of claim 65, wherein the CpG oligonucleotides of the oligonucleotide shell are oriented radially outwards.
75. (New) The method of claim 65, wherein the oligonucleotide shell has a density of 5-1,000 oligonucleotides per SNA.
76. (New) The method of claim 65, wherein each CpG oligonucleotide comprises at least one phosphorothioate internucleotide linkage.
77. (New) The method of claim 76, wherein each internucleotide linkage of each CpG oligonucleotide is a phosphorothioate internucleotide linkage.
78. (New) The method of claim 65, wherein at least one CpG oligonucleotide comprises or consists of the nucleic acid sequence 5’-T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T-3’ (SEQ ID NO: 2), optionally wherein each CpG oligonucleotide comprises or consists of the nucleic acid sequence 5’-T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T-3’SEQ ID NO: 2).
79. (New) The method of claim 65, wherein at least one CpG oligonucleotide comprises or consists of the sequence 5’-T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T-3’/HEG/HEG/TEG Cholesteryl Ester/ (SEQ ID NO: 40), optionally wherein each CpG oligonucleotide comprises or consists of the sequence 5’-T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T-3’/HEG/HEG/TEG Cholesteryl Ester/ (SEQ ID NO: 40).
80. (New) The method of claim 65, wherein the cancer is selected from the group consisting of biliary tract cancer; brain cancer; breast cancer; cervical cancer; choriocarcinoma; colon cancer; endometrial cancer; esophageal cancer; gastric cancer; intraepithelial neoplasms; B-cell lymphomas; T-cell lymphomas; liver cancer; lung cancer (e.g. small cell and non-small cell); melanoma; neuroblastomas; oral cancer; ovarian cancer; pancreas cancer; prostate cancer; rectal cancer; sarcomas; skin cancer; testicular cancer; thyroid cancer; and renal cancer.
81. (New) The method of claim 80, wherein the cancer is a sarcoma.
82. (New) The method of claim 65, wherein administration is by intravenous, intratumoral or subcutaneous injection.
83. (New) The method of claim 65, wherein the subject is human.
84. (New) A method of treating a subject having cancer or at risk of having cancer, comprising: administering to a subject an immune system agonist of OX40 or OX40L, an anti-PD-1 antibody, and a spherical nucleic acid (SNA) to treat the subject having cancer or at risk of having cancer, wherein the SNA comprises a lipid nanoparticle having an oligonucleotide shell comprised of CpG oligonucleotides positioned on the exterior of the lipid nanoparticle, such that the CpG oligonucleotides are oriented radially outwards, wherein the CpG oligonucleotides comprise the sequence 5’- T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T -3’ (SEQ ID NO: 2), wherein the CpG oligonucleotides are each conjugated to a cholesterol via a linker comprising two hexaethylene glycols, wherein the cholesterol anchors the CpG oligonucleotides to the lipids of the lipid nanoparticle, and wherein each internucleoside linkage of the CpG oligonucleotides is an internucleoside phosphorothioate linkage.

Although the ‘896 claims do not specifically teach the order of administration of the CpG-SNA and checkpoint inhibitors to a human patient, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘896 claims and modify the order administration of the of the CpG-SNA and checkpoint inhibitors that are human or humanized inhibitors to a human patient to provide the optimal treatment for the patient depending on the condition of the patient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
4.	Applicant respectfully requests that the rejection be held in abeyance until at least one claim is deemed to be otherwise allowable.

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims as previously set forth and above and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.   

5.	Claims 35, 37, 40-43, 52, 137-139 and 141-143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32 of U.S. Patent No. 11,123,294 (Radovic-Moreno et al. Sep. 21, 2021) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 
The ‘294 claims are drawn to a method for treating a disease or disorder in a subject, the method comprising administering a nanostructure comprising a liposomal core having a lipid bilayer and oligonucleotides to stimulate the immune system of a subject to treat a disease or disorder in the subject, wherein all the oligonucleotides are single-stranded B-class CpG oligonucleotides positioned on the exterior of the liposomal core in the form of an oligonucleotide shell, and wherein each oligonucleotide is indirectly linked to the liposomal core through a linker lipid anchor, wherein the disease or disorder is cancer.
The ‘294 claim 29 teaches that the cancer is biliary tract cancer, brain cancer, breast cancer, cervical cancer, choriocarcinoma, colon cancer, endometrial cancer, esophageal cancer, gastric cancer, lymphoma, liver cancer, lung cancer, skin cancer, oral cancer, ovarian cancer, pancreas cancer, prostate cancer, rectal cancer testicular cancer, thyroid cancer or renal cancer.
The ‘294 claim 30 teaches that the  cancer is small cell lung cancer, non-small cell lung cancer, melanoma, hairy cell leukemia, chronic myelogenous leukemia, cutaneous T-cell leukemia, multiple myeloma, follicular lymphoma, squamous cell carcinoma, or bladder cell carcinoma
The ’294 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies.  See abstract, ¶¶ 0010-0014 and 0086-088, Table II, Example 8, Figures 12 and 13, and claims 1-7.  
Wang teaches that carriers for the agents of the invention include microspheres.  See ¶¶ 0049 and 0050.
Wang teaches that the TL9 agonist can be administered simultaneously or sequentially with the anti-PD1 antibodies.  See ¶¶ 0051, 0054 and 0139 and Example 8.
Wang teaches that checkpoint inhibitors is a monoclonal, humanized, or human antibody.  See ¶¶ 0013 and 0044
Wang teaches antibodies to PD-1 are nivolumab/BMS-936558 or pembrolizumab/lambrolizumab. See ¶¶ 0110. 
	Wang teaches treating humans.  See ¶¶ 0048 and 0055.
Wang teaches treating melanoma, squamous cell carcinoma, liver cancer, skin cancer, colon carcinoma, kidney cancer, prostate carcinoma, and bladder carcinoma.   See  ¶¶ 0012 0070, and 0071
Wang teaches intratumoral and subcutaneous administration.  See  ¶¶ 00100-0011 and Example 2.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ’294 claims Wang and use the CpG IS-SNA of the ’294 claims in combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies, and the combination of CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ’294 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 
Response to Arguments
6.	Applicant argues that MPEP § 804 states: “Since the doctrine of double patenting seeks to avoid unjustly extending patent rights at the expense of the public, the focus of any double patenting analysis necessarily is on the claims in the multiple patents or patent applications involved in the analysis.” (Emphasis added). The doctrine of double patenting was established to prevent unfair prolongation of patent rights and the analysis is necessarily focused on the claims. Furthermore, MPEP § 804(ID(B)(2) states that “[e]ven though the specification of the applied patent or co-pending application is not technically considered to be prior art, it may still be used to interpret the applied claims.” (Emphasis added).
Applicant argues that MPEP § 804(II)(B)(2)(a) states that “...subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art.” While the specification may be used to interpret the claims, the MPEP does not provide anywhere that a reference application or patent, let alone the disclosure of a secondary reference, can be used to provide a missing claim limitation. Here, the Examiner is incorrectly relying on Wang (a secondary reference) to provide a claim limitation absent even from the specification of the ’294 Patent, which is also not permissible according to MPEP § 804(ID(B)(2)(a).

Applicant argues that Furthermore, MPEP § 804(II)(B)(2) states that:
“[a] nonstatutory double patenting rejection made under the obviousness analysis should 
make clear:
(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.”

Applicant argues that the instant claims and the claims of the ’294 Patent differ at least in the administration of the checkpoint inhibitor, as acknowledged on p. 8 of the Office Action. Since the missing claim limitation is absent from both the claims and specification of the ’294 Patent, the Examiner is erroneously relying on Wang for the missing claim limitation. The fact that administration of a checkpoint inhibitor is absent not only from the claims and the entire ’294 Patent (which is also not permissible according to MPEP § 804(II)(B)(2)(a) above), but that the claim limitation is obtained from a secondary reference (Wang) and also not disclosed anywhere in the MPEP, clearly demonstrates and solidifies that the instant claims are not an obvious variation of the claims in the ‘294 Patent.
Applicant argues that thus, for at least the aforementioned reasons, the instant claims are not unpatentable on the ground of non-statutory double patenting. Accordingly, withdrawal of this rejection is respectfully requested.

	Applicants’ arguments have been considered, but have not been found persuasive.  With regard to use of the patent disclosure in the double patenting rejection, the disclosure of the ‘294 patent was not relied upon in the double patenting rejection.  Thus, this argument is not found persuasive. 
Regarding, using a secondary reference in a double patenting rejection nowhere in MPEP § 804 does it state that a secondary reference cannot be used in a double patenting rejection. Rather MPEP § 804 (II)(B)(2) teaches;  
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). 
So, analogous to a 35 U.S.C. 103 rejection, the double patenting rejection can use secondary references to meet all the limitations of the claims.  In particular, form paragraphs 8.36 and 8.37 in  MPEP § 804 (II)(B)(2) (b) are specifically drawn to using secondary references in double patenting rejections for this purpose.   Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above. 

7.	Claims 35, 37, 40-43, 52, 137-139, and 141-143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,792,251 (Mirkin et al. Oct. 6, 2020) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 
The ‘251 claims are drawn to a method for treating cancer, comprising administering to a patient a plurality of liposomal particles, each liposomal particle having a substantially spherical geometry and a lipid bilayer comprising a plurality of lipid groups, and about 10-40 oligonucleotides on the external side of the lipid bilayer, wherein all oligonucleotides are single-stranded, wherein each oligonucleotide is a toll-like receptor 9 (TLR9) agonist, wherein each oligonucleotide is an oligonucleotide-lipid conjugate containing one lipophilic tethered group, wherein each lipophilic tethered group is adsorbed into the lipid bilayer, wherein said plurality of liposomal particles has a mean diameter of less than or equal to about 40 nanometers (nm), and wherein the administering treats the cancer, wherein the TLR9 agonist is a CpG-containing oligonucleotide.
The ‘251 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches as set forth above. 
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘251  claims Wang and use the CpG IS-SNA of the ‘251 claims in combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies and the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ‘251 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 

Response to Arguments
8.	Applicant argues that MPEP § 804 states:
“Before consideration can be given to the issue of double patenting, two or more patents or applications must have at least one common inventor, common applicant, and/or be commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or in pre-AJA 35 U.S.C. 103(c)(2) and (3).” (Emphasis added)

Applicant submits that the provisional rejection of the claims over the ’251 Patent on the ground of non-statutory double patenting is improper at least because the instant application and the °251 Patent do not have one common inventor, do not have common applicant or are not commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as stated MPEP § 804. The Applicant of the instant application is Exicure, Inc., while the Applicants in the ‘251 Patent are Northwestern University and Exicure, Inc. Because the Applicant in the instant application (Exicure, Inc.) and the Applicant in the ‘251 Patent is Northwestern University and Exicure, Inc., the instant application and the ‘251 Patent do not have a common applicant, are not commonly assigned/owned, or are not non-commonly assigned/owned but subject to a joint research agreement.
Applicant argues that thus, the provisional rejection of the claims on the ground of non-statutory double patenting over claims 12-20 of the ’251 Patent, in view of Wang, is improper. Accordingly, withdrawal of this rejection is respectfully requested.

Applicants’ arguments have been considered, but have not been found persuasive.  As taught by MPEP § 804 and argued by the Applicant the two or more patents or applications must have at least one common inventor, common applicant . . . MPEP § 804 does not require that Applicant entity be identical, rather, all that is required is one common applicant.  Given that the instant application and the ‘251 patent have a common applicant, Exicure, Inc., the rejection is proper and maintained for the reasons of record. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 35, 37, 40-43, 52 and 137-143 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang” in view of WO 2015/126502 A2 (Mirkin et al. Aug. 27, 2015), “Mirkin”. 
Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies.  See abstract, ¶¶ 0010-0014 and 0086-088, Table II, Example 8, Figures 12 and 13, and claims 1-7.  
Wang teaches that carriers for the agents of the invention include microspheres.  See ¶¶ 0049 and 0050.
Wang teaches that the TL9 agonist can be administered simultaneously or sequentially with the anti-PD1 antibodies.  See ¶¶ 0051, 0054 and 0139 and Example 8.
Wang teaches that checkpoint inhibitors is a monoclonal, humanized, or human antibody.  See ¶¶ 0013 and 0044
Wang teaches antibodies to PD-1 are nivolumab/BMS-936558 or pembrolizumab/lambrolizumab. See ¶¶ 0110. 
	Wang teaches treating humans.  See ¶¶ 0048 and 0055.
Wang teaches treating melanoma, squamous cell carcinoma, liver cancer, skin cancer, colon carcinoma, kidney cancer, prostate carcinoma, and bladder carcinoma.   See  ¶¶ 0012 0070, and 0071
Wang teaches intratumoral and subcutaneous administration.  See  ¶¶ 00100-0011 and Example 2.
	Wang does not teach that the CpG nucleotides are part of an immunostimulatory spherical nucleic acid (IS-SNA) with a liposomal core where the oligonucleotides are positioned on the exterior of the core of the IS-SNA.
	Mirkin teaches liposomal particles with DNA/RNA radially attached to the surface of the liposomal particles core. See abstract and Figure 1. 
Mirkin teaches that these liposomal particles have increased stability, are non-toxic, can enter cells efficiently on their own, and are non-immunogenic.  See abstract. Mirkin teaches that these exception properties allow for their use as delivery agents for gene regulation in therapy.  See abstract.  
Mirkin teaches that liposomal nanoparticles functionalized with stimulatory nucleic acids that contain CPG motifs would provide enhanced therapeutic effect and can be used for cancer treatment.  See pp. 29-30-¶ [0122].
Mirkin teaches that the liposomal particles have a first-lipid and a second-lipid. Mirkin teaches that lipids can be the same or different.  The lipids include 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC).  See ¶ [0099-0101].
	Mirkin teaches making liposomal particles with DOPC.  See Examples 3 and 5.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Wang and Mirkin and use the liposomal particles of Mirkin in the methods of Wang to deliver the CpG oligonucleotides because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies, with microsphere carriers and the combination of CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone (See Example 8 and Figures 12 and 13) and Mirkin  teaches that the liposomal particles have numerous advantages that allow for their use as delivery agents in therapy and that liposomal particles with CPG motifs would provide enhanced therapeutic effect.  Given the advantages of the liposomal particles taught by Mirkin, one of skill in the art would have been motivated to use the liposomal particles of Mirkin to deliver CpG oligonucleotides in the methods of Wang to optimize the anti-tumor immune response of the methods to improve treatment of the patients. 

Response to Arguments
	10.	Regarding the non-obviousness of the claimed invention, Applicant argues the instant application demonstrates the unexpected advantages of using the claimed IS-SNAs comprising a liposomal core with a checkpoint inhibitor for treating cancer. These unexpected results would not have been apparent to one of ordinary skill in the art in view of Wang and Gryaznov. For instance, Figure 24D shows that administration of an anti-PD-1 antibody and an IS-SNA (SNA3) comprising a liposomal core in a breast cancer model resistant to anti-PD-1 treatment resulted in complete regression of the tumor in 7/8 mice, relative to control (e.g., vehicle or anti-PD1 alone), which did not cause significant tumor regression (See e.g., p. 43, Ins. 6-16 of application as filed).
Applicant argues that the application as filed demonstrates another unexpected advantage as it provides that the combination results in a synergistic effect in in vivo tumor models:
“	It has also been discovered herein that the combination of IS-SNA and checkpoint inhibitors results in a synergistic therapeutic response when administered in vivo... The combined therapy of the invention will provide immense benefit to cancer patients by improving the efficacy of checkpoint inhibitor therapy. In particular it was demonstrated wherein that the combination of IS-SNA and checkpoint inhibitors (i.e. PD1 inhibitors) in two animal models that are resistant to a-PD-1 activity (EMT-6 breast cancer and B16F10 melanoma mouse tumor models) produced potent anti-tumor responses. The results shown in the examples demonstrate that IS-SNA in combination with PD-1 inhibitor provide more potent antitumor effects than IS-SNA alone in both of these models. The results were synergistic in both a decrease in tumor volume and an increase in survival time.  Together these studies demonstrate the utility of IS-SNAs as immuno-oncology agents in combination with checkpoint inhibitors” (p. 12, In. 32 — p. 13, In. 15 of the application as filed; emphasis added)

Applicant argues that this synergistic effect is demonstrated, for example, in Figures 9 and 22B. Figure 9 shows that IS-SNA and anti-PD1 administration together enhance survival in an anti-PD1 resistant EMT-6 breast cancer model, relative to IS-SNA alone, implying a synergistic response. Figure 22B demonstrates that IS-SNA and anti-PD-1 antibody synergized in a colorectal tumor model, with up to 93% tumor growth inhibition (TGI), compared with 77% and 80% TGI with IS-SNA and anti- PD-1 monotherapies, respectively. Median survival of mice in the combination treatment was also greater compared to both monotherapy groups and vehicle controls (e.g., See p. 41, Ins. 1-16 of the application as filed).
Applicant argues that the specification concludes regarding the use of TLR9 agonists in an SNA format with a liposomal core and checkpoint inhibitors for the treatment of cancer that:
“TLR9 agonist SNA shows dose-dependent tumor growth inhibition and prolongs  survival of tumor bearing mice as monotherapy and enhances anti-PD-1 effectiveness in combination treatment following subcutaneous, intratumoral, and intravenous routes of administration. The mode of action of TLR9 agonist SNAs either alone or in combination with CPI is through rapid innate immune responses followed by induction of tumor-specific adaptive immune responses, increased infiltration of lymphocytes, increased effector cell population, and decreased Tregs as well as mMDSCs in TME and/or DLN. In contrast to the failures of linear TLR9 agonists for cancer immunotherapy in the past, the studies reported here strongly support the use of TLR9 agonist SNA as a potential candidate for the treatment of cancers as a monotherapy and in combination with CPI.” (p. 48, Ins. 23-32 of the application as filed; emphasis added).

Applicant argues that therefore, there is a demonstrable surprisingly beneficial technical effect associated with the use of the claimed liposomal IS-SNAs and checkpoint inhibitors for the treatment of cancer. These unexpected advantages would not have been apparent to one of ordinary skill in the art, in view of Wang and Gryaznov. The combinations of IS-SNAs with a liposomal core and a checkpoint inhibitor would not have been obvious to one of ordinary skill in the art, as there is no teaching in any of the cited documents, either alone or in combination, to use IS-SNAs having a liposomal core either alone or in combination with a checkpoint inhibitor, or that such a combination would lead to an unexpectedly improved effect, including a synergistic effect in in vivo models.

Applicant’s arguments of unexpected results have been considered, but have not been found persuasive.  The claims are drawn to treating any cancer with a large genus of checkpoint inhibitors and a large genus of IS-SNAs comprising a large genus of liposomal cores with a large genus of immunostimulatory CpG oligonucleotides.  However, the examples cited in the specification only use two SNAs, SNA1 and SNA3, with a single type of liposomal core (DOPC) in combination with an undefined anti-PD1 antibody, to treat three types of cancer, breast (EMT-6)  colon (MC38), and melanoma (B16F10).  However, the evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d). Given that the presented evidence relates to only two  species of SNAs, with a single type of liposomal core (DOPC) in combination with an undefined anti-PD1 antibody, to treat two types of cancer, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. 
Additionally, regarding Figure 24D showing that administration of an anti-PD-1 antibody and an IS-SNA (SNA3) comprising a liposomal core in a breast cancer model resistant to anti-PD-1 to anti-PD-1 treatment resulted in complete regression of the tumor in 7/8 mice, relative to control, Figure 24D does not show the effect of SNA3 treatment alone, so the combined effect of SNA3 and anti-PD-1 treatment can be compared.  A more relevant comparison is Figure 25A which shows the effect of SNA3 alone in combination with an anti-PD1 antibody in the EMT6 breast tumor model.  Figure 25A shows that the combined effect of an anti-PD1 antibody in combination with SNA3 on tumor growth inhibition (TGI) is additive.  The TGI of anti-PD1 alone is 11%, SNA3 alone is 86%, and the combined TGI being 99%.  This is not indicative of synergistic effect or evidence of an unexpected result. 
Regarding Fig. 9 no numerical analysis is provided other than the graph. However, the percent survival of the IS-SNA treatment, the anti-PD1 treatment  and the IS-SNA treatment and anti-PD1 combination are nearly identical until around 35 days after treatment.  The IS-SNA alone treatment and the IS-SNA treatment and anti-PD1 combination only show modest differences at the latest time point measured. The IS-SNA alone treatment displays approximately 35% survival and the IS-SNA treatment and anti-PD1 combination shown approximately 25% survival. This modest increased survival effect is not evidence of an unexpected result. 
Similarly Figure 22B demonstrates that IS-SNA and anti-PD-1 antibody in a colorectal tumor model exhibits up to 93% tumor growth inhibition (TGI), compared with 77% and 80% TGI with IS-SNA and anti- PD-1 monotherapies, respectively.  The combined effect appears less than additive, 93% < 77% + 80%. Thus, this is not indicative of synergistic effect or evidence of an unexpected result. 
Therefore, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Double Patenting
11.	Claim 140 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65-84 of co-pending Application No. 17/231,896 (Anderson et al. reference application, published as US 2022/0064649) as applied to claims 35, 37, 40-43, 52, 137-139, 141 and 143 above, in further view of WO 2015/126502 A2 (Mirkin et al. Aug. 27, 2015), “Mirkin”. 
The ‘896 claims teach as set forth above, but do not teach using DOPC as the lipid in the core.
Mirkin teaches as set forth above.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘896 claims and Mirkin and use the liposomal particles of Mirkin containing DOPC in the methods of the ‘896 claims because Mirkin teaches that the liposomal particles have numerous advantages that allow for their use as delivery agents in therapy and liposomal particles with CPG motifs would provide enhanced therapeutic effect.  Given the advantages of the liposomal particles taught by Mirkin, one of skill in the art would have been motivated to use the liposomal particles of Mirkin to deliver CpG oligonucleotides in the methods of the ‘896 claims to optimize the anti-tumor immune response of the methods to improve treatment of the patients. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 140 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32 of U.S. Patent No. 11,123,294 (Radovic-Moreno et al. Sep. 21, 2021) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”, as applied to claims 35, 37, 40-43, 52, 137-139 and 141-143 above, in further view of  in further view of WO 2015/126502 A2 (Mirkin et al. Aug. 27, 2015), “Mirkin”. 
The ‘294 claims teach as set forth above, but do not teach using DOPC as the lipid in the core.
Mirkin teaches as set forth above.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘294 claims and Mirkin and use the liposomal particles of Mirkin containing DOPC in the methods of the ‘294 claims because Mirkin  teaches that the liposomal particles have numerous advantages that allow for their use as delivery agents in therapy and that liposomal particles with CPG motifs would provide enhanced therapeutic effect.  Given the advantages of the liposomal particles taught by Mirkin, one of skill in the art would have been motivated to use the liposomal particles of Mirkin to deliver CpG oligonucleotides in the methods of the ‘294 claims to optimize the anti-tumor immune response of the methods to improve treatment of the patients. 

13.	Claim 140 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,792,251 (Mirkin et al. Oct. 6, 2020) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”, as applied to claims 35, 37, 40-43, 52, 137-139 and 141-143 above, in further view of  in further view of WO 2015/126502 A2 (Mirkin et al. Aug. 27, 2015), “Mirkin”. 
The ‘251 claims teach as set forth above, but do not teach using DOPC as the lipid in the core.
Mirkin teaches as set forth above.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘251 claims and Mirkin and use the liposomal particles of Mirkin containing DOPC in the methods of the ‘294 claims because Mirkin  teaches that the liposomal particles have numerous advantages that allow for their use as delivery agents in therapy and liposomal particles with CPG motifs would provide enhanced therapeutic effect.  Given the advantages of the liposomal particles taught by Mirkin, one of skill in the art would have been motivated to use the liposomal particles of Mirkin to deliver CpG oligonucleotides in the methods of the ‘251 claims to optimize the anti-tumor immune response of the methods to improve treatment of the patients. 


14.  Claim 35, 37, 40-43, 52, 137-139, and 140-143  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 138-159 of co-pending Application No. 17/430,277-IDS item (reference application). 
The ‘277 claims are drawn to:
138. (New) A method of treating cancer, comprising: administering to a subject to treat a cancer in the subject a spherical nucleic acid (SNA) and a checkpoint inhibitor, wherein the cancer is Merkel cell carcinoma, cutaneous squamous cell carcinoma, melanoma or liver cancer, wherein the SNA comprises a core and an oligonucleotide shell comprising CpG oligonucleotides, wherein each CpG oligonucleotide comprises the sequence 5'-TCGTCGTTTTGTCGTTTTGTCGTT-3' (SEQ ID NO: 1) and is conjugated to a cholesterol or cholesteryl ester via a spacer comprising two hexaethylene glycols, wherein each internucleoside linkage of each CpG oligonucleotide is a phosphorothioate internucleoside linkage, wherein the SNA is administered at a dose of 16 mg or 32 mg of CpG oligonucleotides via intratumoral injection, intravenous infusion, intravenous injection, and/or subcutaneous injection, and wherein the checkpoint inhibitor is:
(a) pembrolizumab administered at a dose of 200 mg via intravenous infusion;
(b) cemiplimab administered at a dose of 350 mg via intravenous infusion; or
(c) avelumab administered at a dose of 800 mg via intravenous infusion.
139. (New) The method of claim 138, wherein the cancer is Merkel cell carcinoma or cutaneous squamous cell carcinoma.
140. (New) The method of claim 138, wherein the cancer is melanoma.
141. (New) The method of claim 138, wherein the cancer is liver cancer. 
142. (New) The method of claim 138, wherein the SNA is administered via intratumoral injection or subcutaneous injection to a solid tumor in the subject.
143. (New) The method of claim 138, wherein the SNA is administered:
(i) within 24 hours of administration of the checkpoint inhibitor,
(ii) within 12 hours of administration of the checkpoint inhibitor,
(iii) substantially at the same time as the checkpoint inhibitor,
(iv) prior to the administration of the checkpoint inhibitor, or
(v) after the administration of the checkpoint inhibitor.
144. (New) The method of claim 138, wherein the core is a liposome core.
145. (New) The method of claim 138, wherein the core comprises or consists of 1,2-dioleoyl-sn- glycero-3-phosphocholine (DOPC).
146. (New) The method of claim 138, wherein the core is about 15 nm to about 30 nm in diameter or wherein the SNA is about 15 nm to about 30 nm in diameter.
147. (New) The method of claim 138, wherein the CpG oligonucleotides are positioned on the exterior of the core such that the CpG oligonucleotides are oriented radially outwards, and wherein the cholesterol or cholesteryl ester anchors each CpG oligonucleotide to the core.
148. (New) The method of claim 147, wherein the cholesteryl ester comprises a triethylene glycol.
149. (New) The method of claim 138, wherein the SNA has about 25 to 35 CpG oligonucleotides on the exterior surface of the core or about 30 CpG oligonucleotides on the exterior surface of the core. 
150. (New) The method of claim 138, wherein the checkpoint inhibitor is pembrolizumab administered at a dose of 200 mg via intravenous infusion.
151. (New) The method of claim 138, wherein the checkpoint inhibitor is cemiplimab administered at a dose of 350 mg via intravenous infusion.
152. (New) The method of claim 138, wherein the checkpoint inhibitor is avelumab administered at a dose of 800 mg via intravenous infusion.
153. (New) The method of claim 138, wherein the cancer in the subject is not responsive to treatment with the checkpoint inhibitor alone or wherein the cancer in the subject is resistant to treatment with the checkpoint inhibitor alone.
154. (New) The method of claim 138, wherein each CpG oligonucleotide consists of 5’ T*C*G*T*C*G* T* T* T* T* G*T* C*G* T* T* T*T*G*T*C*G* T*T -3 ‘/HEG/HEG/TEG Cholesteryl Ester/ (SEQ ID NO: 1), wherein * represents phosphorothioate internucleotide linkage, HEG represents hexaethylene glycol, and TEG represents triethylene glycol.
155. (New) The method of claim 138, wherein the cancer in the subject is progressive disease and administration of the SNA and the checkpoint inhibitor renders the cancer stable disease in the subject.
158. (New) The method of claim 138, further comprising administration of an antigen.
159. (New) The method of claim 138, wherein the method comprises administering to the subject a population of the SNAs via intratumoral injection, intravenous injection, and/or subcutaneous injection.
Although the claims at issue are not identical and the ‘277 claims do not specifically teach the order of administration of the CpG-SNA and checkpoint inhibitors to a human patient, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘277  claims and modify the order administration of the of the CpG-SNA and checkpoint inhibitors that are human or humanized inhibitors to a human patient to provide the optimal treatment for the patient depending on the condition of the patient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 140 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65-84 of 138-159 of co-pending Application No. 17/430,277-IDS item (reference application),  as applied to claims 35, 37, 40-43, 52, 137-139, 141 and 143 above, in further view of WO 2015/126502 A2 (Mirkin et al. Aug. 27, 2015), “Mirkin”. 
The ‘277 claims teach as set forth above, but do not teach using DOPC as the lipid in the core.
Mirkin teaches as set forth above.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘277  claims and Mirkin and use the liposomal particles of Mirkin containing DOPC in the methods of the ‘277  claims because Mirkin  teaches that the liposomal particles have numerous advantages that allow for their use as delivery agents in therapy and liposomal particles with CPG motifs would provide enhanced therapeutic effect.  Given the advantages of the liposomal particles taught by Mirkin, one of skill in the art would have been motivated to use the liposomal particles of Mirkin to deliver CpG oligonucleotides in the methods of the ‘277 claims to optimize the anti-tumor immune response of the methods to improve treatment of the patients.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
16.	All other objections and rejections recited in the Office Action of September 20, 2021 are withdrawn in view of Applicant’s amendments and arguments.
17.	No claims allowed.
18. 	Applicant's amendment  and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 18, 2022 necessitated and prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642